Case 3:17-cv-00101-RDM Document 317 Filed 06/03/19 Page 1 of 3




                EXHIBIT 2
          Case 3:17-cv-00101-RDM Document 317 Filed 06/03/19 Page 2 of 3




January 16, 2019                                                                                     Karin Dryhurst
                                                                                                      +1 202 663 6248 (t)
                                                                                                      +1 202 663 6363 (f)
                                                                                          karin.dryhurst@wilmerhale.com

By E-mail

Nicholas Jabbour: Nicholas.Jabbour@cfpb.gov
Ebony Sunala Johnson: Ebony.Johnson@cfpb.gov
Lawrence DeMille-Wagman: Lawrence.DeMille-Wagman@cfpb.gov
Andrea Matthews: Andrea.Matthews@cfpb.gov
Thomas Kim: Thomas.Kim@cfpb.gov
Manuel Arreaza: Manuel.Arreaza@cfpb.gov
Nicholas Lee: Nicholas.Lee@cfpb.gov
David Dudley: David.Dudley@cfpb.gov

        Re:      Consumer Financial Protection Bureau v. Navient Corp. et al.,
                 Case No. 3:17-CV-00101 (M.D. Pa.)
Dear Counsel:

         We write in response to your belated requests for borrower records. The Court
considered your concern about records involving deposed borrowers in a teleconference on
August 8, 2018. During that teleconference, the parties agreed to a process where (1) Navient
would produce the correspondence histories for the borrowers who had previously been deposed,
(2) the CFPB would “identify the [records] that relate to the specific activities at issue,” and (3)
Navient would work “to locate those calls and correspondence.” We produced borrower
materials as early as February 2018, and completed production of the correspondence histories in
September 2018. 1 Yet, you waited until December 7, 2018, the previous deadline for fact
discovery, to identify a single record. The CFPB’s delay imposed needless costs because it
required Navient to recreate and duplicate the process for pulling these records, in some cases a
year after a borrower’s records were initially pulled. In any event, the responses to your requests
fall into four categories.

        First, the CFPB is in possession of a large number of the records you requested on
December 7—and has been for months. For example, we previously produced purportedly
missing records for                 ,                ,                ,            ,      and
           ,             ,                       ,         and             ,                ,
             ,               , and                 . See, e.g., NAV-01574479. Please review our
prior productions before making requests that have already been satisfied.

       Second, as we have told you many times and as you observed during your site visit, call
recordings may be unavailable, and this is especially true for calls prior to 2013. Most of the
1
 To the extent you believe you are missing correspondence histories, please specifically identify them so that we
can collect them and produce them to you.
Case 3:17-cv-00101-RDM Document 317 Filed 06/03/19 Page 3 of 3
